[Cite as State ex rel. Hartman v. State Teacher's Retirement Sys. of Ohio, 2014-Ohio-1379.]

                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT

State of Ohio ex rel.                                   :
Lindi Hartman,
                                                        :
                 Relator,
                                                        :                         No. 13AP-293
v.
                                                        :                  (REGULAR CALENDAR)
State Teachers Retirement
System of Ohio,                                         :

                 Respondent.                            :



                                          D E C I S I O N

                                      Rendered on March 31, 2014


                 Baasten, McKinley & Co., L.P.A., Cornelius J. Baasten, and
                 Anthony M. DioGuardi, II, for relator.

                 Michael DeWine, Attorney General, and Allan K. Showalter,
                 for respondent.


                                   IN MANDAMUS
                     ON OBJECTIONS TO THE MAGISTRATE'S DECISION

DORRIAN, J.
       {¶1}      Relator, Lindi Hartman ("relator"), commenced this original action
asserting that respondent, State Teachers Retirement System of Ohio ("STRS"), had failed
to provide her with adequate notice and an opportunity to be heard prior to denying her
application for disability retirement benefits. Relator seeks a writ of mandamus ordering
STRS to "resume the processing" of her application after having first provided her notice of
her rights relative to her appeal of the agency's initial denial of her application.
(Complaint, 3.) We assigned the matter to a magistrate of this court pursuant to Civ.R.
53(D) and Loc.R. 13(M) of the Tenth District Court of Appeals. The magistrate issued a
decision, attached hereto as an appendix, which includes findings of fact and conclusions
No. 13AP-293                                                                              2


of law, as well as a recommendation that this court deny the requested writ of mandamus.
We accept the magistrate's recommendation that we deny the requested writ.
       {¶2}    Furthermore, STRS has identified several technical errors in the
magistrate's decision, which we correct below. As corrected, we adopt the magistrate's
findings of fact and conclusions of law.
I. Summary of Facts and Commission Proceedings
       {¶3}    Relator was a public school teacher who last taught in December 2010. On
October 19, 2011, STRS received from relator an application for disability retirement
benefits in which she asserted that she had both physical and mental limitations that
precluded her from teaching.
       {¶4}    By letter dated July 5, 2012, STRS notified relator that the STRS medical
review board had concluded that she did not meet the criteria for permanent disability.
The letter informed her that her application would be submitted to the State Teachers
Retirement Board ("STRB") during the week of August 13, 2012, and that, if STRB denied
her application, she would be notified and provided with instructions for appealing the
decision. The letter further advised that, "[i]f you request an appeal following Board
action, you will have the opportunity to submit additional information."
       {¶5}    On August 16, 2012, STRB denied her application for disability benefits.
STRS notified relator by letter dated August 17, 2012, that she had 15 days from the receipt
of the letter to request an appeal. The letter further advised that "STRS Ohio strictly
enforces all deadlines associated with appeals" and that the 15-day deadline to request an
appeal "is firm."
       {¶6}    On August 27, 2012, STRS received a letter sent by attorney Anthony M.
DioGuardi, II, concerning relator. In brief, the letter (1) advised STRS that he represented
relator regarding her disability retirement claim; (2) requested, on relator's behalf, an
appeal of the denial of her disability application; and (3) requested STRS to direct future
inquiries to attorney DioGuardi.
       {¶7}    Two days later, on August 29, 2012, STRS sent a letter to relator advising
that STRS had "received your attorney's request for an appeal hearing." STRS did not send
a copy of the letter to attorney DioGuardi. The letter advised relator of procedures and
No. 13AP-293                                                                                  3


deadlines that were applicable to her appeal. The second page of the letter, titled "STRS
Ohio Disability Benefit Appeal Information," advised relator that the disability review
panel would review her appeal during the week of October 15, 2012, prior to the appeal
being submitted to STRB.       It reiterated that relator could submit additional written
statements or medical evidence in support of her application and further advised relator of
her options to request a personal appearance before the disability review panel and to
request a 45-day delay of consideration by the disability review. The letter clearly stated
that each of these options was subject to an October 1, 2012 deadline.
       {¶8}    On September 5, 2012, attorney DioGuardi sent a letter via fax to STRS in
which he requested "a complete copy of Ms. Hartman's STRS disability file." He enclosed
a release authorization form, signed by relator on August 29, 2012, that authorized STRS
to release identified confidential information.
       {¶9}    On September 6, 2012, STRS sent a cover letter to attorney DioGuardi
stating that, in response to relator's request of September 5, 2012, STRS was enclosing "all
medical reports related to the current disability benefit application." STRS did not
represent that it had included a copy of relator's entire file, nor did it contain a copy of the
STRS letter of August 29, 2012, which was previously sent to relator advising her of the
October 1, 2012 deadlines relative to her appeal.
       {¶10} On October 5, 2012, attorney DioGuardi wrote a letter to STRS in which he
reported that he had learned during an October 4, 2012 telephone conversation with an
STRS employee that the deadline for the submission of additional evidence had passed.
He stated that STRS advised him in that conversation that relator had received the
August 29 letter on September 1, 2012, as evidenced by a certified mail receipt.
       {¶11} Attorney DioGuardi stated that the purpose of his letter was to request
reconsideration of the October 1, 2012 deadline. Attorney DioGuardi stated that, in his
view a "copy of the August 29, 2012 letter should have been sent to [his] office on August 9,
2012 since STRS was advised by fax August 27, 2012" that he represented relator. (Oct. 5,
2012 letter.) He further contended that he should have received a copy of the August 29,
2012 letter pursuant to his September 5, 2012 request for a "complete copy" of relator's
disability file. He acknowledged his receipt of materials from STRS on September 10, 2012,
but observed that those materials did not include a copy of the August 29 letter. He
No. 13AP-293                                                                               4


indicated that, had STRS included a copy of the letter, he could have timely requested an
extension of the October 1, 2012 deadline for submitting additional medical information.
       {¶12} On October 8, 2012, STRS replied to attorney DioGuardi's letter, again
stating that it strictly enforces all deadlines associated with appeals and requests for
delays. It advised him that STRS had not provided him a copy of the August 29, 2012
letter when it sent the letter to relator because R.C. 3307.20 and Ohio Adm.Code 3307:1-7-
05(B)(5)(i) prohibit release of information to a third party unless the member has
provided STRS with written authorization. The letter advised that the disability retirement
panel would review relator's appeal on October 17, 2012.
       {¶13} The panel reviewed the appeal on October 17, 2012, without having received
additional medical evidence from relator. On October 18, 2012, STRS formally affirmed its
prior denial of relator's claim for disability benefits.
       {¶14} On April 8, 2013, relator filed this action in mandamus. Relator asserts that
STRS had a clear legal duty, under R.C. Chapter 3307 and related sections of the Ohio
Administrative Code, to provide her with adequate notice of action taken by STRS and to
give her notice and a meaningful opportunity to be heard prior to denying her application.
She asserts that STRS failed to perform that duty.         She seeks a writ of mandamus that
would, in effect, order STRS to rehear her appeal from the denial of her disability
retirement application after first having given her the opportunity to submit additional
medical information in support of that application.
II. The Magistrate's Decision
       {¶15} The magistrate determined that STRS had not abused its discretion in
failing to send a copy of the August 29, 2012 letter to relator's attorney either before or
after receiving the release authorization signed by relator. Accordingly, the magistrate
recommended that we deny the requested writ of mandamus.
       {¶16} The magistrate concluded that STRS did not have a legal obligation under
Ohio statute and administrative rule to send a copy of the August 29, 2012 letter to
relator's attorney prior to having received a valid authorization to release information to
the attorney. The magistrate observed that STRS may not release information concerning
one of its members absent the execution of a release authorization. This is consistent with
R.C. 3307.20, which provides that a member's personal records and personal history
No. 13AP-293                                                                               5


record are not open to the public except with the written authorization of the individual
concerned. Similarly, Ohio Adm.Code 3307:1-7-05(B)(5)(i) mandates that STRS send
copies of correspondence to a benefit applicant's attorney "if the applicant * * * has
notified the retirement system of representation by counsel and signed an appropriate
authorization for release of information." (Emphasis added.)
       {¶17} In this case, however, STRS did not receive relator's authorization to release
retirement account information to attorney DioGuardi until September 5, 2012—after the
August 29, 2012 letter. Accordingly, the magistrate concluded that STRS was not legally
permitted to send relator's attorney a copy of the August 29 2012 letter at the same time it
sent the letter to relator, even though STRS had already been informed that attorney
DioGuardi was relator's attorney.
       {¶18}   The magistrate further addressed relator's argument that STRS should have
forwarded to counsel a copy of the August 29, 2012 letter in response to counsel's request
for a "complete copy" of relator's disability file.    The magistrate reviewed the STRS
authorization form signed by relator and observed that it did not expressly list prior STRS
correspondence to an applicant as being within the scope of the release. See appended
Magistrate's Decision, ¶ 69 ("prigor letters sent from STRS or STRB to an applicant are
not listed as one of the items to which the form pertains").
       {¶19} The magistrate also considered, and rejected, relator's argument that STRS
had deprived her of due process in failing to send to her counsel a copy of the August 29,
2012 letter.   Because STRS had acted in compliance with its legal obligations, the
magistrate concluded that relator had failed to demonstrate an abuse of discretion by
STRS in refusing to reopen relator's application and allow her to submit new medical
evidence in support of her disability application. In the absence of an abuse of discretion,
relator was not entitled to a writ of mandamus.
III. Parties' Objections and Analysis
       {¶20} Both STRS and relator have filed objections to the magistrate's decision. To
begin, we will address STRS's objections that: (1) the magistrate's decision does not
completely reflect the authorization form included in the record on page 104; and (2) the
magistrate erred in stating that the STRS authorization for release does not provide for the
release of prior letters sent from STRS. We will also address the objections of relator.
No. 13AP-293                                                                               6


       {¶21} Upon reviewing the text of the release authorization as quoted by the
magistrate in her decision (appendix at ¶ 68) and the text of the release authorization
signed by relator as it is contained in the stipulated evidence, we agree with STRS that the
two versions are different. The magistrate's decision should, and is modified to, reflect the
text of the release authorization form actually signed by relator. To this extent, we sustain
STRS's objection. That text is as follows:
                      AUTHORIZATION FOR RELEASE OF RETIREMENT
                            ACCOUNT INFORMATION

               This form should be completed and provided to STRS Ohio
               to authorize STRS Ohio to release confidential information
               as described below. Please allow three weeks for copying or
               certification of records. If you have questions as you
               complete this form, an STRS Ohio member service
               representative will be happy to assist you—just call toll-free
               1-888-227-7877.

               Release of personal information (not including
               medical information)

               Section 3307.20 of the Revised Code and Administrative
               Code Rule 3307-1-03 [sic] specifically prohibit the release of
               the following information to a "third party" unless the
               member or benefit recipient provides written authorization:

                     Any record identifying the amount of a benefit paid or
                      payable to any person, and

                     Any record identifying the service history or service
                      credit of a member; benefit recipient or the
                      dependents or beneficiaries of a member or benefit
                      recipient.

               To authorize release of personal information described above
               to an authorized agent, complete Sections 1 and 2 of this
               form.

               To authorize release of personal information described
               above to an attorney, complete Sections 1 and 3 of this form.

               Release of medical reports and recommendations
No. 13AP-293                                                                              7


               Medical reports and recommendations obtained by STRS
               Ohio for the purpose of determining disability or service
               benefits under Sections 3307.62, 3307.64 and 3307.66, R.C.
               are privileged, except that copies of such medical reports and
               recommendations shall be made available to the member's
               or individual's personal physician, attorney or authorized
               agent, upon written release by the member or individual.

               To authorize release of medical reports and recom-
               mendations to an authorized agent, complete Sections 1, 2
               and 5 of this form.

               To authorize release of medical reports and recommenda-
               tions to an attorney, complete Sections 1, 3 and 5.

               To authorize release of medical reports and recommenda-
               tions to a personal physician, complete Sections 1, 4 and 5.

(Emphasis added.)
        {¶22} Section 1 allowed the applicant to provide information concerning her own
identity and contained lines where the applicant could sign and date the authorization.
Section 3 allowed the applicant to identify and provide contact information for an
attorney. Section 5 allowed the applicant to authorize either the release of all medical
reports and recommendations or, alternatively, specifically identified reports and
recommendations.
        {¶23} We now turn to STRS's substantive objection. STRS asks us to revise the
magistrate's decision "to note that STRS may provide copies of correspondence [from
STRS] to a member * * * when the applicable sections of the authorization form are filled
out and signed by the member." (STRS Objections, 3.) STRS agrees with the magistrate's
conclusion that STRS properly responded to counsel's request for records by sending only
medical reports. However, STRS's agreement with the magistrate's conclusion is based on
different reasons than that of the magistrate, who concluded that STRS properly
responded to counsel's request for records by sending only medical reports because the
authorization form did not extend to correspondence. STRS contends that the magistrate
incorrectly concluded that the form relator signed authorizing release of information to
identified third parties did not authorize STRS to release prior letters STRS had previously
sent.
No. 13AP-293                                                                                8


       {¶24} Although not entirely clear, it seems STRS is asking this court to opine that
a newly revised form, not signed by relator, would authorize release of prior letters if the
applicable sections were completed. STRS notes that, in 2012, the term "personal history
record" was specifically defined in Ohio Adm.Code 3307-1-03 to include STRS
correspondence. Moreover, it observes that R.C. 3307.20(A)(1) defines an STRS member's
"personal history record" as expressly including "correspondence with the state teachers
retirement system." STRS states that this newly revised form makes explicit that the
release of personal information includes "correspondence with STRS."
       {¶25} We decline to give an advisory opinion regarding the newly revised form
since it was not signed by relator. Instead, we focus on the form signed by relator which is
a part of the record. The form signed by relator did not use the term "personal history
record." Rather, the form relator executed authorized release only of "personal
information described above" (emphasis added); i.e., records identifying the amount of a
benefit paid or payable to any person and records identifying the service history or service
credit of a member or benefit recipient or the dependent or beneficiaries of a member or
benefit recipient.
       {¶26} Relator completed Sections 1, 3, and 5 of the form quoted above. She
identified attorney DioGuardi as her attorney in Section 3. Accordingly, pursuant to the
text of the form itself, by executing Sections 1 and 3 of the form, relator authorized release
of "personal information as described above" to attorney DioGuardi.            By executing
Sections 1, 3, and 5 of the form, she authorized release of "medical reports and
recommendations." The form does not, however, authorize release of any other documents
other than those specifically described in the form. The magistrate, therefore, did not err
in concluding that relator, in executing the August 29, 2012 release form, did not authorize
the release of prior correspondence to her from STRS.
       {¶27} Therefore, we agree with the magistrate's conclusion that the form signed by
relator in this case did not authorize STRS to release correspondence concerning relator's
application for disability retirement benefits, and, therefore, STRS did not abuse its
discretion in failing to send attorney DioGuardi a copy of the August 29, 2012 letter. We
overrule STRS's substantive objection.
No. 13AP-293                                                                                               9


       {¶28} Relator did not make a specific objection but generally argues that the
magistrate erred in concluding that the authorization form signed by relator did not
authorize the release of the August 29, 2012 correspondence. As noted above, we do not
find the magistrate erred in this regard.
       {¶29} Relator also contends that STRS reached a decision on her appeal without
first having provided her adequate notice of the procedure and deadlines associated with
her appeal. She bases that argument on the fact that STRS did not separately notify her
counsel of deadlines, although it notified her personally. She seeks a writ of mandamus to
correct what she asserts was a due process deprivation and seeks an order that STRS
provide relator with "adequate notice of its deadlines" and then "resume" the processing of
her disability application.
       {¶30} The magistrate concluded that STRS met the basic notice requirement of
due process, that being notice that is " 'reasonably calculated, under all the circumstances,
to apprise interested parties of the pendency of the action and afford them an opportunity
to present their objections.' " Appended Magistrate's Decision at ¶ 70, quoting Mullane v.
Cent. Hanover Bank & Trust Co., 339 U.S. 306, 314 (1950).                    We agree. Using certified
mail to send a notice directly to a retirement benefits claimant meets the due process
standard established in Mullane.1
       {¶31} The magistrate observed that relator had been able to obtain counsel based
on receipt of STRS's August 17, 2012 notice of the denial of her application. Moreover,
relator has not presented evidence or argued that she did not understand the information
contained in the August 29, 2012 letter she received. Even if her psychological condition
had impacted her ability to properly respond to the notice, when engaging in a Mullane
analysis of the adequacy of notice, the inquiry is centered upon whether the entity giving
notice chose a method that is reasonably calculated to apprise parties of the information
contained therein. Accord, In re Babbs, 10th Dist. No. 03AP-1011, 2004-Ohio-583, ¶ 57



1 We acknowledge STRS's argument that relator is not entitled to procedural due process concerning her

appeal because, until her application for benefits has been granted, she lacks a protected property interest.
We do not address the merits of that argument because we find, assuming arguendo, that relator was
entitled to procedural due process, STRS acted consistently with due process in sending to her by certified
mail notice of the deadlines relative to her appeal.
No. 13AP-293                                                                                           10


(notice must be " 'of such a nature as reasonably to convey the required information,' "
quoting Mullane).
       {¶32} Obviously, the current dispute between STRS and relator would have been
avoided had relator forwarded the August 29, 2012 letter to her counsel in a timely
manner. Moreover, her counsel had already received a copy of STRS's August 17, 2012
letter advising relator that "[a]dditional information regarding the procedures and
deadlines for an appeal will be mailed to you if your appeal option is exercised."
       {¶33} Additionally, relator suggests that STRS abused its discretion in not having
accommodated attorney DioGuardi's request for "a complete copy" of relator's file,
presumably at STRS expense, including a copy of prior STRS correspondence that had
already been sent directly to relator. But relator has failed to suggest that a clear legal duty
to send the attorney "a complete copy" of the file upon his request is established elsewhere
by either statute or rule.
       {¶34} For these reasons , we overrule relator's objections.
       {¶35}    Finally, STRS has made additional objections to certain statements which it
describes as scrivener's errors. We sustain these objections and modify the magistrate's
decision as follows:
                (1.) The release authorization form quoted by the magistrate
                in her decision (appendix ¶ 68) is replaced by the text
                discussed above at ¶ 21.

                (2.) In ¶ 47 of the appended magistrate's decision, the second
                sentence is corrected to provide that relator was notified that
                the deadline for submitting additional medical evidence was
                October 1, 2012, rather than August 1, 2012.

                (3.) In ¶ 57 of the magistrate's decision, the decision is
                corrected to state that the determination of whether a
                member is entitled to disability benefits is solely within the
                province of STRB, pursuant to R.C. 3307.62,2 rather than
                3307.39.


2 Compare State ex rel. Ackerman v. State Teachers Retirement Bd. of Ohio, 10th Dist. No. 06AP-1133,

2007-Ohio-3280, ¶ 35, stating as follows:

                In Fair v. School Employees Retirement System (1978), 53 Ohio St.2d
                118, the court held that the determination of whether a member of the
No. 13AP-293                                                                                     11


               (4.) The final sentence of the magistrate's decision at ¶ 76 is
               corrected to state that relator has not demonstrated that
               STRB, rather than the commission, abused its discretion.

      {¶36} For the foregoing reasons, we sustain in part and overrule in part STRS's
objections and overrule relator's objections. As modified, we adopt the magistrate's
decision as our own and deny the requested writ of mandamus.
                                    STRS's objections sustained in part and overruled in part;
                                    relator's objections overruled; writ of mandamus denied.

                               BROWN and O'GRADY, JJ., concur.
                                        _______________




               School Employees Retirement System ("SERS") is entitled to disability
               retirement is solely within the province of the SERS retirement board
               pursuant to R.C. 3309.39. Because the SERS disability statute is virtually
               identical to the STRB disability statute, the magistrate finds that the court's
               holding in Fair is relevant here. R.C. 3309.39(C) is nearly identical to R.C.
               3307.62(C). Upon review of that statute, the court in Fair stated that the
               retirement board determines not only whether a member is afflicted with a
               disease or physical impairment, but, also, whether such conditions prevent
               the person from satisfactorily performing their job duties. In other words,
               the decision of whether a member of the retirement system is eligible for
               disability is solely within the province of the retirement board.

(Emphasis added.)
No. 13AP-293                                                                         12


                                     APPENDIX

                         IN THE COURT OF APPEALS OF OHIO

                             TENTH APPELLATE DISTRICT

State of Ohio ex rel.                         :
Lindi Hartman,
                                              :
              Relator,
                                              :                    No. 13AP-293
v.
                                              :               (REGULAR CALENDAR)
State Teachers Retirement
System of Ohio,                               :

              Respondent.                     :




                          MAGISTRATE'S DECISION

                              Rendered on October 23, 2013


              Baasten, McKinley & Co., L.P.A., Cornelius J. Baasten, and
              Anthony M. DioGuardi, II, for relator.

              Michael DeWine, Attorney General, and Allan K. Showalter,
              for respondent.


                                     IN MANDAMUS


       {¶37} Relator, Lindi Hartman, has filed this original action requesting that this
court issue a writ of mandamus ordering respondent State Teachers Retirement System of
Ohio ("STRS") to allow her to submit additional medical evidence in support of the State
Teachers Retirement Board's ("STRB") denial of her application for disability retirement
and further ordering the board to consider granting her a disability retirement.
No. 13AP-293                                                                              13


Findings of Fact:
        {¶38} 1. Relator worked as a special education teacher for the Dalton Local School
District.
        {¶39} 2. During her employment, relator and her employer made contributions to
STRS.
        {¶40} 3. Relator's last date of employment was in June 2012.
        {¶41} 4. In October 2011, relator filed an application for disability retirement with
STRS. Relator indicated that the nature of her physical/mental disability was:
               [P]hysical[-] [Fibromyalgia], constan[t] pain in whole body,
               trouble sitting [and] standing for long periods of time,
               during all aspects of a normal day. [M]ental[-] Cannot stay
               focused, feelings hurt easily, cry a lot. I want to be alone,
               cannot get even little things done. Do not want to be around
               people. Back pain= Left side [and] groin down leg to foot[.]

        {¶42} 5. Relator's application was supported by reports from her treating
 physician.
        {¶43} 6. STRS had relator evaluated by two independent medical examiners.
        {¶44} 7. In a letter dated July 5, 2012, STRS notified relator that it had reviewed
 the reports of the independent medical examiners and all other information contained in
 her file and that the Medical Review Board had concluded that she did not meet the
 criteria for permanent disability. Relator was also informed that her case would be
 presented to STRB during the week of August 13, 2012 and that, if official action was
 taken to deny her application for disability benefits, she would receive written
 notification of the denial and would be provided with instructions for appealing the
 decision in accordance with the Ohio Administrative Rules.
        {¶45} 8. In a letter dated August 17, 2012, relator was informed that STRB had
 taken official action at its August 16, 2012 meeting to deny her application for disability
 benefits. Relator was also notified that she had 15 calendar days from the receipt of this
 letter within which to request an appeal. Specifically, that notice provided:
               You have the right to appeal the Retirement Board action
               under Section 3307.62 of the Revised Code and Rule 3307:1-
               7-05 of the Administrative Code, provided written
               notification is received by STRS Ohio within 15 calendar days
No. 13AP-293                                                                             14


               from your receipt of this letter. The request must be
               accompanied by a statement from you, your counsel or
               attending physician that an appeal will be based on evidence
               contrary to the findings of the Medical Review Board.
               Additional information regarding the procedures and
               deadlines for an appeal will be mailed to you if your appeal
               option is exercised.

               STRS Ohio strictly enforces all deadlines associated with
               appeals. The 15-day deadline for STRS Ohio's receipt of your
               written request for appeal as stated above is firm. STRS Ohio
               will not accept postmark dates or any other delay beyond the
               stated deadline.

       {¶46} 9. Relator sought legal counsel and, in a letter dated August 27, 2012 and
received by STRS on August 27, 2012, STRS was notified that undersigned counsel
represented relator, and that it was relator's intention to appeal. Specifically, the letter
provided:
               Please be advised that the undersigned and the law firm of
               Baasten, McKinley & Co., L.P.A. represent Lindi Hartman
               regarding the above-captioned matter.

               I am in receipt of your letter dated August 17, 2012 advising
               that the STRS Ohio Retirement Board took official action at
               its meeting on August 16, 2012 to deny Ms. Hartman's
               application for disability benefits. The purpose of this letter
               is to request appeal under §3307.62 of the Ohio Revised
               Code and rule 3307:1-7-05 of the Ohio Administrative Code.
               The appeal will be based on evidence contrary to the findings
               of the Medical Review Board. Please direct future inquiries to
               the undersigned.

               If upon review you have any questions or concerns, please
               fee free to contact the undersigned.

       {¶47} 10. In a letter dated August 29, 2012, STRS notified relator that her
attorney's request for an appeal had been received. Relator was also notified that the
deadline for submitting additional medical evidence in support of appeal was August 1,
2012. Specifically, relator was notified of the following:
               Please carefully review the enclosed appeal information that
               explains your appeal options and the October 1, 2012
               deadline associated with each option. STRS Ohio strictly
No. 13AP-293                                                                               15


               enforces all deadlines associated with appeals and requests
               for delays. Additional written information supporting your
               appeal or your written request for delay as explained in the
               enclosed appeal information must be received by STRS Ohio
               by the deadline set forth above. Written information or delay
               requests received after the deadline will not be considered
               and will be returned. A faxed letter received on or before the
               deadline date will be accepted. Any delay requested beyond
               the stated deadline will not be honored. Information
               provided to STRS Ohio after the stated deadline will be
               returned to you.

               ***

               You may feel limited by time constraints but wish to submit
               additional written medical evidence and/or schedule a
               personal appearance. If so, you may request a 45-day delay
               in your review before the Disability Review Panel.

               A written request for a delay must be received by STRS Ohio
               by October 1, 2012.

       {¶48} 11. In a letter dated September 5, 2012, counsel for relator notified STRS
 that counsel was enclosing a signed copy of relator's authorization for release of
 retirement account information and specifically requested the following:
               Enclosed please find an Authorization for the Release of
               Retirement Account Information signed by Lindi Hartman.
               Please forward a complete copy of Ms. Hartman's STRS
               disability file to the undersigned.

       {¶49} 12. The authorization for release of retirement account information which
was attached was signed by relator on August 29, 2012.
       {¶50} 13. On September 6, 2012, STRS sent counsel for relator copies of all
medical reports related to relator's current disability benefit application. Specifically, the
letter accompanying relator's medical records provides:
               In response to Ms. Hartman's request received at STRS Ohio
               on September 5, 2012, enclosed are all medical reports
               related to the current disability benefit application of Ms.
               Hartman. These reports are being released to you per Ms.
               Hartman's written authorization and in your capacity as Ms.
               Hartman's personal physician, attorney or authorized agent.
No. 13AP-293                                                                           16


       {¶51} 14. Relator did not request a hearing by the October 1, 2012 deadline nor
did relator submit additional medical information.
       {¶52} 15. In a letter dated October 5, 2012, counsel for relator notified STRS that
he had failed to receive a copy of STRS's August 29, 2012 letter wherein STRS had notified
relator that the deadline for submitting additional medical evidence or requesting an
extension of time in which to do so was October 1, 2012. Counsel specifically requested
that STRS reconsider the deadline and provide relator an opportunity to submit additional
medical information. Specifically, that letter provides:
              I had occasion to call STRS on October 4, 2012 regarding a
              missing page from a medical report in Ms. Hartman's
              disability file which I received on September 10, 2012. I
              spoke with Beth Derstine on Friday, October 5, 2012 and
              advised that I found the missing page in a different part of
              the packet. Since I had not heard from STRS with respect to
              any of the deadlines associated with Ms. Hartman's appeal, I
              asked Ms. Derstine when the same would be forthcoming.
              She advised me that a letter was sent to Ms. Hartman on
              August 29, 2012 by certified mail advising of her deadline to
              submit additional information and/or request a delay. Ms.
              Derstine advised that Ms. Hartman signed for that letter
              September 1, 2012. The deadline to submit additional
              information and/or request a delay was October 1, 2012.

              I did not receive the August 29, 2012 letter from STRS. I
              originally sent a letter to STRS on August 27, 2012, (copy
              enclosed), advising that I represented Ms. Hartman and
              requesting appeal of the denial of her disability application. I
              asked that future inquiries be directed to me. Apparently,
              two days later, STRS mailed Ms. Hartman the letter with the
              deadlines, but I was not copied on the same. Ms. Derstine
              indicated that I was not copied because STRS did not have a
              signed Authorization. However, my letter of August 27
              clearly indicates that I represent Ms. Hartman. Also, by letter
              dated September 5, 2012, (copy enclosed), I provided an
              Authorization for the Release of Retirement Account
              Information signed by Ms. Hartman and requested a
              complete copy of her STRS disability file. I received that
              "file" on September 10, 2012, but the letter dated August 29,
              2012 advising of the time deadlines was not enclosed therein.

              The purpose of this letter is to request a reconsideration of
              the deadlines provided in the letter dated August 29, 2012
No. 13AP-293                                                                                17


               which was not received by Ms. Hartman's authorized
               representative. A copy of the August 29, 2012 letter should
               have been sent to my office on August 29, 2012 since STRS
               was advised by fax August 27, 2012 that we were Ms.
               Hartman's representative. Also, the August 29, 2012 letter
               should have been included in the complete copy of Ms.
               Hartman's disability file which was requested on
               September 5, 2012. I received that file on September 10 and I
               would have been able to request a delay to submit additional
               information and to request a personal appearance.

               It is absolutely a denial of due process for Ms. Hartman's
               representative to not be informed of the deadlines provide by
               STRS. I will also add that Ms. Hartman is claiming disability
               due to mental illness. Indeed, the examining physician for
               STRS opines that Ms. Hartman is disabled due to her mental
               illness. I ask that you please give this important
               consideration the attention it deserves.

(Emphasis sic.)
       {¶53} 16. In a letter dated October 8, 2012, counsel for relator was advised that an
extension of time would not be granted. Specifically, counsel was advised that a copy of
the August 29, 2012 letter had not been mailed to him because STRS had not yet received a
signed copy of the authorization for release of account information and that, pursuant to
the Ohio Revised Code and the Ohio Administrative Code, STRS was not permitted to send
him a copy of that letter when it was sent to relator. Specifically, the October 8, 2012 letter
provides:
               On August 27, 2012, STRS Ohio received a request for an
               appeal of the Retirement Board's August 16, 2012, denial of
               Ms. Hartman's disability benefits application. In response, a
               letter dated August 29, 2012, was sent to Ms. Hartman
               explaining all appeal options and the October 1, 2012,
               deadline associated with each option. A carbon copy of the
               August 29, 2012, letter was not mailed to you per 3307.20 of
               the Ohio Revised code and Ohio Administrative Code
               3307:1-7-05(B)(5)(i) prohibiting the release of information
               to a third party unless written authorization is provided by
               the member or benefit recipient.

               An Authorization for Release of Retirement Account
               Information form was received on September 5, 2012,
               authorizing the release of all medical reports from STRS
No. 13AP-293                                                                                18


               Ohio, with an attached letter from your office requesting a
               copy of the disability file. Another Authorization for Release
               of Retirement Account Information form was received on
               September 6, 2012 from the member, again authorizing the
               release of medical reports. Per letter dated September 6,
               2012 to your office, the requested and authorized medical
               records were mailed to your office.

       {¶54} 17. In a letter dated October 19, 2012, relator was informed that an appeal
hearing had been held on October 17, 2012 and that, on October 18, 2012, the STRB took
official action to affirm its prior decision to deny relator's application for disability
benefits.
       {¶55} 18. Thereafter, relator filed the instant mandamus action in this court.
Conclusions of Law:
       {¶56} Finding that STRS did not abuse its discretion, it is this magistrate's
decision that this court should deny relator's request for a writ of mandamus.
       {¶57} Pursuant to R.C. 3307.39, the determination of whether a member of STRS
is entitled to disability retirement benefits is solely within the province of the STRB. See
also State ex rel. McMaster v. School Emp. Retirement Sys., 69 Ohio St.3d 130 (1994).
However, the determination that an applicant is not entitled to disability retirement
benefits is subject to review in a mandamus proceeding. Id.
       {¶58} In order to obtain a writ of mandamus, relator must demonstrate that: (1)
she has a clear legal right to the relief requested; (2) STRB has a clear legal duty to provide
the relief requested; and (3) relator has no plain and adequate remedy in the ordinary
course of the law. State ex rel. Gill v. School Emp. Retirement Sys. of Ohio, 121 Ohio St.3d
567, 2009-Ohio-1358. See also State ex rel. Berger v. McMonagle, 6 Ohio St.3d 28 (1983).
       {¶59} R.C. 3307.62 pertains to disability coverage and provides, in pertinent part:
               (A) The state teachers retirement system shall provide
               disability coverage to each member participating in the STRS
               defined benefit plan who meets either of the following:

               (1) If the member earned service credit before July 1, 2013,
               has at least five years of qualifying service credit;

               (2) If the member did not earn any service credit before
               July 1, 2013, has at least ten years of qualifying service credit.
No. 13AP-293                                                                       19



               ***

               (B) Application for a disability benefit may be made by a
               member, * * *. The application for a disability benefit shall
               be made on a form approved by the board.

               ***

               (C) Medical examination of the member shall be conducted
               by a competent, disinterested physician or physicians
               selected by the board to determine whether the member is
               mentally or physically incapacitated for the performance of
               duty by a disabling condition, either permanent or presumed
               to be permanent for twelve continuous months following the
               filing of an application.

               (D) Application for a disability benefit must be made within
               a two-year period from the date the member's contributing
               service terminated, unless the board determines that the
               member's medical records demonstrate conclusively that at
               the time the period expired the member was physically or
               mentally incapacitated and unable to make application,
               except that if the member did not earn any service credit
               before July 1, 2013, application must be made within a one-
               year period from the date contributing service terminated.

               ***

               (F) The state teachers retirement board shall render an order
               determining whether or not the applicant shall be granted a
               disability benefit. Notification to the applicant shall be
               issued, and upon the request of an applicant who is denied a
               disability benefit, a hearing or appeal relative to such order
               shall be conducted in accordance with procedures
               established by the retirement board.

       {¶60} Ohio Adm.Code 3307:1-7-05, titled "Disability benefits-denials and
terminations" supplements the Ohio Revised Code.         Ohio Adm.Code 3307:1-7-05(B)
provides, in pertinent part:
               Following board action terminating or denying disability
               benefits:
No. 13AP-293                                                                          20


               (1) The applicant or recipient will be informed in writing of
               the action taken by the board. Notification shall include:

               (a) A statement that medical evaluation and board action
               was conducted in accordance with section 3307.48 or
               3307.62 of the Revised Code.

               (b) Confirmation that the applicant or recipient has the right
               to appeal the board action.

               (c) A statement explaining that written notice of appeal must
               be filed with the retirement system no later than fifteen
               calendar days from receipt of notification of denial or
               termination.

               (d) An explanation of future rights and limitations upon the
               rights to again apply for disability benefits if an appeal is not
               pursued.

       {¶61} Ohio Adm.Code 3307:1-7-05(B)(2) provides the procedure for exercising an
appeal:
               Procedure for exercising right to appeal:

               (a) Written notice of appeal, accompanied by a statement
               from the applicant or recipient, his or her counsel and/or
               attending physician that an appeal will be based on evidence
               contrary to the findings of the independent medical
               examiners, must be filed with the retirement system within
               fifteen calendar days of receipt of notification of board
               action.

       {¶62} After the written notice of appeal is filed, Ohio Adm.Code 3307:1-7-05(B)(3)
provides, in pertinent part:
               Following the retirement system's timely receipt of written
               notice of appeal from an applicant or recipient, the
               retirement system shall provide the applicant or recipient
               with the following information confirming the appeal:

               (a) Confirmation that the applicant or recipient, counsel for
               the applicant or the recipient, and/or person acting on the
               member's behalf, member's employer, or attending physician
               may present additional medical evidence orally at an appeal
               hearing that will be scheduled by the retirement system or
               that additional medical evidence may be presented in
No. 13AP-293                                                                           21


               writing. Such additional medical evidence shall not have
               been previously considered by the independent medical
               examiner or the medical review board. Additional medical
               evidence presented in writing must be received by the
               retirement system on or before the deadline date provided by
               the retirement system and may not be submitted at the
               appeal hearing. The deadline date for submitting additional
               medical evidence in writing shall be at least twelve business
               days before the date of the scheduled appeal hearing.

               (b) Notice that the applicant or recipient may appear at the
               appeal hearing in person, be represented by counsel and/or
               an attending physician, or may choose to not appear in
               person but have the case reviewed by the retirement board or
               its designee(s).

               (c) Notice that if a personal appearance at the appeal hearing
               is requested by the deadline date provided by the retirement
               system, the applicant or recipient shall inform the board of
               the name, title, and position of each person appearing on
               his/her behalf.

               (d) Notice that the applicant or recipient may request up to
               two delays of the deadline date provided by the retirement
               system, as set forth in paragraph (B)(4) of this rule.

               (e) An explanation of the procedures and limitations
               applicable to the appeal hearing, as set forth in paragraph
               (B) of this rule.

               (f) A statement explaining that any costs incurred by the
               applicant or recipient in the appeal will not be reimbursed by
               the retirement system.

       {¶63} Further, pursuant to Ohio Adm.Code 3307:1-7-05(B)(4), STRB may grant
two delays in the deadline date provided that the requests are submitted in writing and is
received on or before the deadline date provided by the retirement system.
       {¶64} Thereafter, Ohio Adm.Code 3307:1-7-05(B)(5), provides for the scope and
procedure upon appeal. Specifically, with regards to communications and notifications,
(B)(5)(i) provides:
               All communications or notifications during the appeal
               process shall be sent to the applicant or recipient by certified
               or priority mail, with copies by regular mail to counsel if the
No. 13AP-293                                                                             22


               applicant or recipient has notified the retirement system of
               representation by counsel and signed an appropriate
               authorization for release of information.

       {¶65} As indicated above, all communications and notifications during the appeals
process shall be sent to the applicant with copies to counsel if the applicant has notified
STRS that they are represented by counsel and sign the appropriate authorization for
release of information.
       {¶66} In the present case, relator's counsel had sent STRS a letter indicating that
relator was indeed represented by counsel. As noted in the findings of fact, this letter
dated August 27, 2012 was received by STRS on August 27, 2012. As such, the first
condition was met. However, at that time, relator had not submitted an authorization for
release of retirement account information.       That release was submitted to STRS on
September 5, 2012. However, it was on August 29, 2012, that STRS had sent relator a
letter notifying her that October 1, 2012 was the deadline for her to submit additional
medical evidence or to request an extension of time within which to do so.
       {¶67} The statute and the Administrative Code provision did not permit STRS to
send a copy of the August 29, 2012 letter to relator's counsel.
       {¶68} Although STRS was not required to send a copy of the August 29, 2012
letter to relator's counsel, relator contends that, when STRS did receive her signed copy of
the authorization for release of retirement account information, STRS should have
forwarded to her counsel not only a copy of the medical evidence in her record but any
letters and other notices which had been sent to her. However, the release itself does not
provide for such. Specifically, the form provides, in relevant part, as follows:
               This form should be completed and provided to STRS Ohio
               to authorize STRS Ohio to release confidential information
               as described below. Please allow three weeks for copying or
               certification   of   records.    Medical    reports    and
               recommendations will be sent by mail only.

               Release of personal information (not including
               medical information)

               Sections 1 and 2 must be completed to authorize release of
               personal information described below to an authorized agent
               or attorney.
No. 13AP-293                                                                                23



               Section 3307.20 of the Revised Code and Administrative
               Code Rule 3307-1-03 specifically prohibit the release of any
               part of a member's or benefit recipient's personal history
               record including the following information to a "third party"
               unless written authorization is provided by the member or
               benefit recipient:

               Any record identifying the amount of a benefit paid or
               payable to any person or the account balance;

               Any record identifying the service history or service credit of
               a member, benefit recipient or the dependents or
               beneficiaries of a member or benefit recipient; and

               Any record that includes a member's or benefit recipient's
               address, email address, phone number, Social Security
               number or correspondence with STRS Ohio.

               Release of medical reports and recommendations

               Sections 1, 2 and 3 must be completed to authorize release of
               medical reports and recommendations to a personal
               physician, attorney or authorized agent. If you would like
               medical reports and recommendations to be sent to an
               authorized agent, the agent must also provide a signed letter
               stating they accept the responsibility of receiving your
               medical information.

               Medical reports and recommendations obtained by STRS
               Ohio for the purpose of determining disability or survivor
               benefits under Sections 3307.48, 3307.62 or 3307.66, R.C.,
               are privileged, except that copies of such medical reports and
               recommendations shall be made available to the member's
               or individual's personal physician, attorney or authorized
               agent, upon written release by the member or individual. No
               medical report or recommendation shall be released to the
               individual concerned.

       {¶69} As above indicated, prior letters sent from STRS or STRB to an applicant
are not listed as one of the items to which the form pertains. The record demonstrates that
STRS properly notified relator of her disability appeal hearing and the associated deadline
as required by the Administrative Code. Further, the record indicates that STRS properly
responded to counsel's request for a copy of relator's file. Is it unfortunate that counsel did
No. 13AP-293                                                                              24


not know of the October 1, 2012 deadline? Yes it is; however, STRS properly applied the
law and did not abuse its discretion.
       {¶70} Relator cites Mullane v. Central Hanover Bank & Trust Co., 70 S.Ct. 652,
(1950), asserting that the basic requirement of due process is whether the notice is
"reasonably calculated, under all the circumstances, to apprise interested parties of the
pendency of the action and afford them an opportunity to present their objections." Id. at
¶ 8.
       {¶71} For the reasons that follow, the magistrate finds that the notice STRS
provided was sufficient under the test articulated by the United States Supreme Court.
       {¶72} The controversy in Mullane involved the constitutional sufficiency of notice
to more than 100 trust beneficiaries on judicial settlement of accounts by the trustee of a
common fund. There were more than 100 trust beneficiaries to whom the only notice
given was via newspaper publication for four successive weeks. In finding that the notice
was insufficient, the Supreme Court stated that sufficient notice must be "reasonably
calculated under, all the circumstances, to apprise interested parties of the pendency of the
action and afford them an opportunity to present their objections." Id. at ¶ 8
       {¶73} Relator contends that the medical evidence demonstrates that relator's
psychological condition rendered her mentally impaired and, as such, to the extent that
the notice otherwise would have been fair and satisfied due process, here it did not.
       {¶74} The magistrate disagrees with relator's contention. On August 17, 2012,
relator received a letter informing her that her disability retirement had been denied and
telling her that she had the right to appeal. After having received that letter, relator
obtained counsel. Clearly she was able to understand the nature of the August 17, 2012
letter and made an informed choice to seek counsel. Less than two weeks later, relator
would have received the August 29, 2012 letter from STRS notifying her that her counsel
had filed an appeal on her behalf and informing her of the deadline by which time
additional evidence would need to be submitted.
       {¶75} Relator has not argued that she did not receive this letter, nor has she
argued that she did not understand the information contained in the letter.              The
No. 13AP-293                                                                           25


magistrate finds that, to the extent relator makes a due-process argument, it is not well-
founded.
      {¶76} Based on the foregoing, it is this magistrate's decision that relator has not
demonstrated that the commission abused its discretion and that this court should deny
relator's request for a writ of mandamus.


                                            /S/MAGISTRATE _________
                                            STEPHANIE BISCA BROOKS

                              NOTICE TO THE PARTIES

              Civ.R. 53(D)(3)(a)(iii) provides that a party shall not assign
              as error on appeal the court's adoption of any factual finding
              or legal conclusion, whether or not specifically designated as
              a finding of fact or conclusion of law under Civ.R.
              53(D)(3)(a)(ii), unless the party timely and specifically
              objects to that factual finding or legal conclusion as required
              by Civ.R. 53(D)(3)(b).